                                                                   Case 8:14-bk-14105-SC         Doc 778 Filed 02/06/19 Entered 02/06/19 10:49:58               Desc
                                                                                                   Main Document    Page 1 of 4


                                                                   1   Jeremy V. Richards (CA Bar No. 102300)
                                                                       Teddy M. Kapur (CA Bar No. 242486)
                                                                   2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                       10100 Santa Monica Blvd., 13th Floor
                                                                   3   Los Angeles, CA 90067
                                                                       Telephone: 310/277-6910
                                                                   4   Facsimile: 310/201-0760
                                                                       E-mail: jrichards@pszjlaw.com
                                                                   5            tkapur@pszjlaw.com

                                                                   6   Attorneys for Richard M. Pachulski,
                                                                       Plan Administrator and former Chapter 11
                                                                   7   Trustee for Randall William Blanchard

                                                                   8                              UNITED STATES BANKRUPTCY COURT
                                                                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                   9                                     SANTA ANA DIVISION
                                                                  10   In re:                                            Case No.: 8:14-bk-14105-SC
                                                                  11   RANDALL WILLIAM BLANCHARD,                        Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                   Debtor.                           ADDENDUM TO SEVENTH POST-
                                        LOS ANGELES, CALIFORNIA




                                                                                                                         CONFIRMATION STATUS REPORT
                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                         REGARDING FIFTH AMENDED PLAN OF
                                                                                                                         REORGANIZATION PROPOSED BY
                                                                  14                                                     CHAPTER 11 TRUSTEE FOR RANDALL
                                                                                                                         WILLIAM BLANCHARD
                                                                  15

                                                                  16            Richard M. Pachulski, as the Plan Administrator and former chapter 11 trustee (the “Plan

                                                                  17   Administrator” or “Former Trustee”) for the bankruptcy estate of Randall William Blanchard

                                                                  18   (“Blanchard”), appointed pursuant to that certain Fifth Amended Plan of Reorganization Proposed

                                                                  19   by Chapter 11 Trustee for Randall William Blanchard [Docket No. 598] (the “Plan”), hereby

                                                                  20   submits this addendum (the “Addendum”) to the seventh post-confirmation status report with respect

                                                                  21   to the Plan that was filed on October 11, 2018 [Docket No. 774] (the “Status Report”). All

                                                                  22   capitalized terms not otherwise defined herein shall have the same meaning as set forth in the Plan.

                                                                  23            The Plan Administrator submits this Addendum to correct an inaccuracy in the description of

                                                                  24   the Estate’s interests in one of the Seasmoke Projects, namely Vico, LLC (“Vico”). At the time the

                                                                  25   Plan was filed on November 12, 2015, the Former Trustee was informed that Vico held a lease of the

                                                                  26   Victoria Golf Course in Carson, California. The definition of the term “Seasmoke Projects”

                                                                  27   describes Vico as holding “a long term lease of approximately 175 acres of land owned by the City

                                                                  28   of Los Angeles that is currently used as the Victoria Golf Course in Carson, California.” (“VGC
                                                                   Case 8:14-bk-14105-SC            Doc 778 Filed 02/06/19 Entered 02/06/19 10:49:58             Desc
                                                                                                      Main Document    Page 2 of 4


                                                                   1   Lease”). Plan at 14. This understanding was supported by the Former Trustee’s review of available

                                                                   2   records and Blanchard’s declaration that was filed in support of the Plan, and it was correct at the

                                                                   3   time of the filing of prior versions of the Plan. However, the VGC Lease had, shortly before the

                                                                   4   filing of the fifth amended version of the Plan, been assigned to Plenitude Holdings, LLC

                                                                   5   (“Plenitude”), an entity in which Seasmoke owns an interest.

                                                                   6           The Plan Administrator recently obtained a copy of that certain Victoria County Golf Course

                                                                   7   Lease Agreement Number 50215 Delegation of Duties and Assignments of Rights, effective October

                                                                   8   1, 2015, by and among the County of Los Angeles, Vico, as assignor, and Plenitude, as assignee (the

                                                                   9   “Lease Assignment”). The Lease Assignment provides inter alia that with the consent of the

                                                                  10   County, the VGC Lease was assigned from Vico to Plenitude.

                                                                  11           Despite the assignment of the VGC Lease, the Estate retains an indirect beneficial interest in
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   the VGC Lease on account of the Estate’s ownership of Seasmoke Partners, LLC (“Seasmoke
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Partners”). The Estate holds indirect interests in both Vico and Plenitude due to its ownership
                                           ATTORNEYS AT LAW




                                                                  14   interests in Seasmoke Partners, which owns interests in Vico and Plenitude. Pursuant to the

                                                                  15   definition of the term “Assets” and Section VII, A, 2 of the Plan, 100% of the ownership interests in

                                                                  16   Seasmoke Partners were deemed to have been conveyed to the Estate. Plan at 3 and 26. Although

                                                                  17   the Plan does not specifically address Plenitude, the Plan provides that any assets of Blanchard

                                                                  18   undisclosed in the Schedules and any interests held by Seasmoke Partners on the Effective Date

                                                                  19   were deemed to have been conveyed to the Estate. See id. The interests of Seasmoke Partners in

                                                                  20   Plenitude and Vico are therefore Assets of the Estate.

                                                                  21           As a result of the foregoing, references in the Status Report to Vico, LLC should be to

                                                                  22   Plenitude Holdings, LLC, which is currently leasing the Victoria Golf Course and attempting to

                                                                  23   repurpose and develop the project as a sports and entertainment facility.

                                                                  24   DATED: February 6, 2019                       PACHULSKI STANG ZIEHL & JONES LLP

                                                                  25
                                                                                                                     By:    Teddy M. Kapur
                                                                  26                                                        Teddy M. Kapur
                                                                  27                                                 Attorneys for Richard M. Pachulski,
                                                                                                                     Plan Administrator and former Chapter 11
                                                                  28                                                 Trustee for Randall William Blanchard

                                                                       DOCS_LA:319114.3 68704/003                       2
                                                                   Case 8:14-bk-14105-SC                 Doc 778 Filed 02/06/19 Entered 02/06/19 10:49:58                                       Desc
                                                                                                           Main Document    Page 3 of 4


                                                                   1                                          PROOF OF SERVICE OF DOCUMENT

                                                                   2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
                                                                       address is:
                                                                   3   10100 Santa Monica Blvd., #1300, Los Angeles, CA 90067
                                                                   4   A true and correct copy of the foregoing document entitled (specify): ADDENDUM TO SEVENTH
                                                                       POST-CONFIRMATION STATUS REPORT REGARDING FIFTH AMENDED PLAN OF
                                                                   5   REORGANIZATION PROPOSED BY CHAPTER 11 TRUSTEE FOR RANDALL WILLIAM
                                                                       BLANCHARD will be served or was served (a) on the judge in chambers in the form and manner required
                                                                   6   by LBR 5005-2(d); and (b) in the manner stated below:

                                                                   7   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
                                                                       General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
                                                                   8   document. On (date) February 6, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary
                                                                       proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
                                                                   9   transmission at the email addresses stated below:
                                                                                                                                               Service information continued on attached page.
                                                                  10
                                                                       2. SERVED BY UNITED STATES MAIL:
                                                                  11   On February 6, 2019, I served the following persons and/or entities at the last known addresses in this
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in
                                                                  12   the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
                                        LOS ANGELES, CALIFORNIA




                                                                       constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document
                                                                  13
                                           ATTORNEYS AT LAW




                                                                       is filed.
                                                                  14   Mr. Jack Rendell                                                       Richard A. Burt, II
                                                                       Benefit National Property Management Inc.                              Portfolio Manager
                                                                  15   29995 Technology Drive, #105                                           National Servicing, LLC
                                                                       Murrieta CA 92563                                                      420 S. Orange Avenue, Suite 220
                                                                  16                                                                          Orlando, FL 32801
                                                                  17
                                                                                                                                                         Service information continued on attached pg.
                                                                  18
                                                                       3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
                                                                       (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
                                                                  19
                                                                       (date) February 6, 2019, I served the following persons and/or entities by personal delivery, overnight mail
                                                                       service, or (for those who consented in writing to such service method), by facsimile transmission and/or
                                                                  20
                                                                       email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail
                                                                       to, the judge will be completed no later than 24 hours after the document is filed.
                                                                  21
                                                                       Via Federal Express:
                                                                  22
                                                                       Hon. Scott Clarkson
                                                                       United States Bankruptcy Court
                                                                  23
                                                                       411 W. Fourth Street, Courtroom 5-C
                                                                       Santa Ana, CA 92701
                                                                  24
                                                                                                                                                         Service information continued on attached pg.
                                                                  25
                                                                       I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
                                                                  26
                                                                        February 6, 2019                         Diane H. Hinojosa                              /s/ Diane H. Hinojosa
                                                                        Date                           Printed Name                                             Signature
                                                                  27

                                                                  28
                                                                       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
                                                                       June 2012                                                             F 9013-3.1.PROOF.SERVICE
                                                                   Case 8:14-bk-14105-SC                 Doc 778 Filed 02/06/19 Entered 02/06/19 10:49:58                                       Desc
                                                                                                           Main Document    Page 4 of 4


                                                                   1   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

                                                                   2            Reem J Bello rbello@wgllp.com,
                                                                                 kadele@wgllp.com;vrosales@wgllp.com;cyoshonis@wgllp.com;cbmeeker@gmail.com
                                                                   3
                                                                                Jess R Bressi jess.bressi@dentons.com, kimberly.sigismondo@dentons.com
                                                                   4            Frank Cadigan frank.cadigan@usdoj.gov
                                                                                Greg P Campbell ch11ecf@aldridgepite.com,
                                                                   5             gc@ecf.inforuptcy.com;gcampbell@aldridgepite.com
                                                                                Candace Carlyon ccarlyon@clarkhill.com,
                                                                   6             Crobertson@clarkhill.com;nrodriguez@clarkhill.com
                                                                                Paul B George , beldingt@lanepowell.com
                                                                   7
                                                                                Paul B George docketing-pdx@lanepowell.com, beldingt@lanepowell.com
                                                                   8            Jeffrey I Golden jgolden@wgllp.com,
                                                                                 kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
                                                                   9            Nancy S Goldenberg nancy.goldenberg@usdoj.gov
                                                                                Jeffrey M Goldman goldmanj@pepperlaw.com, allenjs@pepperlaw.com
                                                                  10            Jacob C Gonzales jgonzales@weintraub.com,
                                                                                 gwaldron@weintraub.com;lgraham@weintraub.com;autodocket@weintraub.com;shamada@
                                                                  11
                                                                                 weintraub.com
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12            Matthew Grimshaw mgrimshaw@marshackhays.com,
                                                                                 8649808420@filings.docketbird.com
                                        LOS ANGELES, CALIFORNIA




                                                                  13            Christopher H Hart chart@schnader.com, nwhite@schnader.com
                                           ATTORNEYS AT LAW




                                                                                Garrick A Hollander ghollander@wcghlaw.com,
                                                                  14             pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
                                                                                Teddy M Kapur tkapur@pszjlaw.com
                                                                  15
                                                                                Ori Katz okatz@sheppardmullin.com,
                                                                  16             cshulman@sheppardmullin.com;ezisholtz@sheppardmullin.com
                                                                                Alan J Kessel kessela@pepperlaw.com, philipsj@pepperlaw.com
                                                                  17            Jeannie Kim jkim@buchalter.com, docket@buchalter.com
                                                                                Kay S Kress kressk@pepperlaw.com, henrys@pepperlaw.com
                                                                  18            Adam J McNeile amcneile@sheppardmullin.com, sean@kbklegal.com
                                                                                Randall P Mroczynski randym@cookseylaw.com
                                                                  19
                                                                                Brett Ramsaur brett@ramsaurlaw.com, martha.araki@gmail.com
                                                                  20            Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
                                                                                Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
                                                                  21            Michael G Spector mgspector@aol.com, mgslawoffice@aol.com
                                                                                United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
                                                                  22            Marc J Winthrop mwinthrop@wcghlaw.com, pj@wcghlaw.com;jmartinez@wcghlaw.com
                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
                                                                       June 2012                                                             F 9013-3.1.PROOF.SERVICE
